DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-7, 9-20, 22, and 24 are pending. Claims 1, 11, and 19 are independent. Claims 4, 8, 21, 23, and 25 were canceled via preliminary amendment dated October 23, 2019.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 1 the claim recites “wherein the simulation”, this is believed to be an inadvertent change from the phraseology seen in claim 3 and should be “wherein the system”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "at high speed or in windy conditions" in claims 2 and 12 is a relative term which renders the claim indefinite.  The term "at high speed or in windy conditions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20, 22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium is not limited to a non‐transitory embodiment. The broadest reasonable interpretation of the claims therefore cover forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. The In Re Nuijten, 500 F.3d 1436, 1356‐57 Fed. Cir. 2007; Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, 24 Aug 2009 p. 2). Accordingly, the recited medium of claims 19-20, 22, and 24 is nonstatutory subject matter. The Examiner respectfully recommends amending the preamble of claims to "A non‐transitory tangible computer-readable storage medium …"

Claims 1-3, 5-7, 9-20, 22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1-3, 5-7, and 9-10 are directed to a system (i.e., machine/apparatus), claims 11-18 are directed to a method (i.e., process), and claims 19-20, 22, and 24 are directed to a computer readable medium (i.e., product/article of manufacture); therefore all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 1 recites “a speed and stability predictor to simulate and predict a translational and rotational velocity of a moving vehicle based on a determination of engine load for the moving vehicle characterized by the speed and stability predictor (Mental processes - observation, evaluation, judgment, opinion), … 
compute a nearest wall distance for the moving vehicle in an environment (Mathematical Concepts); 

solve a flow velocity for the environment (Mathematical Concepts); and 
determine vehicle motion to characterize a speed and stability of the moving vehicle based on the wall distance, eddy viscosity, and flow velocity (Mental processes -observation, evaluation, judgment, opinion).
Independent claim 11 recites similar limitations as found in claim 1 and a similar analysis applies. Claim 11 includes the additional limitations of “using a processor” to perform the steps. The use of a generic processor to perform the calculation in the claim element does not preclude the steps from practically being performed in the mind.
Independent claim 19 recites similar limitations as found in claim 1 and a similar analysis applies. Claim 19 includes the additional limitations “A computer readable storage medium including instructions which, when executed by a processor, implement a method to simulate and predict a velocity of a moving vehicle based on a determination of engine load for the vehicle,” which other than reciting the use of a storage medium (i.e., memory) to store instructions, nothing in the claim element precludes the steps from practically being performed in the mind.
These claims recite limitations that fall within the Mathematical Concepts and Mental Processes enumerated categories of abstract ideas. Given the broadest reasonable interpretation, the solving equations for various parameters (i.e., eddy viscosity, flow velocity, nearest wall distance) in order to determine probable motion of a vehicle that is the mental application of equations to the data. Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mathematical Concepts and Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Other than generic computer component recitations of a “processor” and a “computer readable storage medium,” no additional limitations are in the claims. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Such elements do not integrate the abstract idea into a practical application. See MPEP 2106.05(d). After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of performing steps “using a processor” and “computer readable storage medium” are construed as generic computer components, to perform the mathematical concepts and mental process and amount to no more than mere instructions to apply the exception using a generic computer component. Thus, the independent claims do not add significantly more than the abstract idea. Therefore the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1, 11 and 19, see below for detail.

Claim 3 recites “wherein the system is to simulate moving of at least one of air or fluid past the moving vehicle.” This is done via a Navier-Stokes equation (see equations 2 and 3 of the specification), which is a further recitation of limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 5 and 13 recite “wherein the simulation includes a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.” This is done via more math equations (see equation 4 of the specification), which is a further recitation of limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because 
Claims 6 and 14 recite “wherein the constraint-based immersed boundary method is used to formulate a detached eddy simulation.” This is merely describing what the calculated solutions are used for and links the values to a field of use. See MPEP 2106.05(h). Connecting to a field of use in the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 7, 15 and 22 recite “wherein the speed and stability predictor is to leverage a vehicle dynamics model to determine flow velocity.” This is performing mental processes, observation, evaluation, judgment, opinion, to determine a flow velocity from the equations. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 9, 17, and 24 recite “a turbulence modeler to generate a turbulence model using detached eddy simulation at high Reynolds numbers for the moving vehicle.” This is simply identifying what mathematical concept is to be used by linking the values to a field of use. See MPEP 2106.05(h). Connecting to a field of use in the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
Claims 10 and 18 recite “a surface mesh generator to generate and reformulate a surface mesh using constrained immersed boundary processing on a moving vehicle geometry.” (Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer - MPEP § 2106.05(f)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 16 recites “outputting an adjustment for at least one of vehicle design or vehicle configuration based on the vehicle motion.” As recited this is outputting a result that is an insignificant post-solution activity MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 20 recites “wherein solving the eddy viscosity and solving the flow velocity utilize a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle. This is done via more math equations (see equations 2 and 3 of the specification), which is a further recitation of limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial 
Therefore, claims 1-3, 5-7, 9-20, 22, and 24 are not patent eligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tristan Favre et al., “An Assessment of Detached-Eddy Simulations of Unsteady Crosswind Aerodynamics of Road Vechiles,” Flow Turbulence Combust 87, pp. 133-163 (2011) (hereinafter “Favre”) in view of Alejandro M. Castro et al., “Full scale self-propulsion computations using discretized propeller for the KRISO container ship KCS”, Computers and Fluids, vol. 51, no. 1, 12 pp. 35-47, July 2011 (hereinafter “Castro”, submitted in IDS dated 2/18/2020).

Claim 1. Favre discloses A vehicle motion simulator system comprising:
compute a nearest wall distance for the moving vehicle in an environment (Favre, p.141  section 2.3 Turbulence model describing equations used to mathematically describe the boundary layer and includes computing “d the distance to the wall” for use in the turbulence modeling.); 
solve an eddy viscosity for the environment (Favre, Abstract “In this paper, the availability of Detached-Eddy Simulations (DES) for simulating unsteady crosswind aerodynamics in industrial applications is explored and reported. The flow around a simple car geometry under headwind, steady crosswind and time-dependent wind gust respectively, is analysed for two different types of mesh using a commercial software, STAR-CD.” Examiner’s vt is the kinematic eddy viscosity”); 
solve a flow velocity for the environment (Favre, p. 141 see equation 2 for the description of the crosswind (i.e., a component of flow) velocity; p. 142 section 2.4 Solver and numerical methods “The solver used is STAR-CD v4.06 developed by CD-Adapco. For the flow speed regimes considered in this study, compressible effects can be considered to be negligible and the incompressible Navier–Stokes equations are solved.” EN: The flow speed regimes teaches and suggests that various flow velocities are part of the simulations. p. 143 section 2.5.5 Coherent structures “The second invariant of the velocity gradient Δu is defined for the incompressible flow” EN: see remaining discussion and equations for the flow velocity gradient.); and 
determine vehicle motion to characterize a speed and stability of the moving vehicle based on the wall distance, eddy viscosity, and flow velocity (Favre, p. 144 section 3 Results and Discussion “In this section the results of the numerical simulations for headwind, steady and transient crosswind, respectively, are presented. The unsteady gust is introduced in the domain after the flow has been initialized under headwind conditions. Hence, analysing the flow under headwind conditions is crucial and benefits from the knowledge of documented similar flow cases.” EN: The model takes into account wall functions and eddy viscosity, crosswinds, aerodynamic loads (i.e., the motion of the vehicle and the computed speed) are based on these parameters.”).

Castro teaches a speed and stability predictor to simulate and predict a translational and rotational velocity of a moving vehicle based on a determination of engine load for the moving vehicle characterized by the speed and stability predictor (Castro, Abstract “The self-propulsion point is obtained using a controller to modify the propeller RPS until the target speed is reached. To obtain propulsion coefficients the open-water curves of the propeller and a towed, unpropelled case are also computed. Together, these computations provide for a complete CFD prediction of self-propulsion factors at full scale.”; p. 36 column 1 paragraph 3 “A PI speed controller is used to act on the propeller RPS to achieve the target speed.”; p. 38 column 2 paragraph 3 “The fourth case with low advance coefficient J = 0.05 is included in to evaluate the ability of the code to predict the open water characteristics in a regime of high propeller load.”; p. 40 Fig. 7 ship speed and propeller RPS; EN: This establishes that speed of the engine load is tied to the other forces on the vehicle including the rotational velocity.).
Favre and Castro are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre and Castro to include the speed as part of the analysis as claimed. One of ordinary skill in the art would have been motivated to make such a combination because Favre teaches that speed is a parameter in the simulations (see p. 139 second paragraph) and that Castro teaches and 

Claim 2. Modified Favre teaches the system of claim 1, wherein eddy viscosity and flow velocity are to simulate stability of the moving vehicle while the vehicle is moving at high speed or in windy conditions (Favre, p. 134 paragraph 1 “This motivates an intensified development of methodologies to increase the knowledge in transient crosswind phenomena. However, highly unsteady flows remain a challenge to investigate since they require sophisticated experimental set-up or large numerical resources. In this paper, we evaluate a time-accurate numerical method to be used in an industrial framework in order to aerodynamically characterize road vehicles in unsteady crosswind conditions.” EN: Unsteady crosswinds teach windy conditions for the simulation and directly involve stability).

Claim 3. Modified Favre teaches the system of claim 1, wherein the system is to simulate moving of at least one of air or fluid past the moving vehicle (Favre, p. 135 paragraph 2 “This paper have multiple objectives. Its primary aim is to report an unsteady crosswind simulation of a simplified road vehicle subjected to a deterministic wind gust represented by a continuous and smooth step-like function. Advanced boundary conditions are documented and implemented to simulate a wind gust propagating inside the computational domain. The wind gust is introduced in the domain after the flow has been initialized for headwind conditions. The numerical set-up is investigated using headwind conditions that are more documented in the literature and where averaged data like the resolved turbulent kinetic energy can be 

Claim 5. Modified Favre teaches the system of claim 1. While Favre teaches simulating boundary conditions it does not explicitly disclose, wherein the simulation includes a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.
Castro teaches wherein the simulation includes a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle (Castro, p. 36 section 2 Modeling “The computations are performed with CFDShip-Iowa v4.5. CFDShip-Iowa employs a single-phase level set approach [ 10] to solve the viscous flow with free surface, using a RANS approach for turbulence modeling based on a blended k - w/k - e model [11] with SST. The code has DES capabilities as well [12] and wall functions are implemented for full scale simulations [13]. Multiblock structured grids with dynamic overset capabilities allow handling of complex geometries and large-amplitude motions, as described in [14].”; p. 38 column 1 paragraph 1 “Note the difference in grid size between this and the background mesh for which a plane parallel to the propeller is shown in Fig. 2. Fig. 3 depicts the location of the grids respect to the boundary conditions, imposed on the background grid.” EN: the parameters involved in the models (i.e., constraints) and the immersed boundary (i.e., grid and mesh around the propeller) are taught and suggested by Castro in combination with the methods involving boundaries in Favre.).

	
Claim 6. Modified Favre teaches the system of claim 5, wherein the constraint-based immersed boundary method is used to formulate a detached eddy simulation (Favre, p. 145 section 3.1.1 DDES performance “The implementation of the DDES is checked via visualizing the fd function, the turbulent viscosity νt as well as the amounts of turbulent kinetic energy and the Reynolds stresses that are either resolved or modelled. The influence of the mesh design and levels of refinement are also considered.” EN: the DDES is a detached eddy simulation and the mesh and grid refinement according to parameters that are constraints for the simulation.).

Claim 7. Modified Favre teaches the system of claim 1. Favre does not explicitly disclose, wherein the speed and stability predictor is to leverage a vehicle dynamics model to determine flow velocity.
Castro teaches and suggests wherein the speed and stability predictor is to leverage a vehicle dynamics model to determine flow velocity (Castro, see discussion of section 5.3 
Favre and Castro are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre and Castro to include the speed as part of the analysis as claimed. One of ordinary skill in the art would have been motivated to make such a combination because Favre teaches that speed is a parameter in the simulations (see p. 139 second paragraph) and that Castro teaches and suggests that propulsion load fluctuations is an important factor for analysis and study as taught by Castro (Abstract). 

Claim 9. Modified Favre teaches the system of claim 1, further including a turbulence modeler to generate a turbulence model using detached eddy simulation at high Reynolds numbers for the moving vehicle (Favre, Abstract “In this paper, the availability of Detached-Eddy Simulations (DES) for simulating unsteady crosswind aerodynamics in industrial applications is explored and reported.”; p. 139 paragraph 2 “In the code used, an automatic 

Claim 10. Modified Favre teaches the system of claim 1, further including a surface mesh generator to generate and reformulate a surface mesh using constrained immersed boundary processing on a moving vehicle geometry (Favre, p. 135 paragraph 3 “In this paper, we consider two types of mesh design namely unstructured polyhedral and hexahedral. One of the objectives is then to analyse the performances of unstructured polyhedral meshes with DES compared to the traditional hexahedral mesh design. In general, grid refinement studies or mesh analysis for DES of industrial-like geometries are usually absent in most of the published papers. Therefore, this paper also includes the influence of mesh resolution in different areas of the computational domain.” EN: the meshes for the simulation are generated and modified for the analysis of the vehicle.).

Claim 11. Favre discloses A computer-implemented method to simulate and predict a velocity of a moving vehicle (Favre, p. 133 Abstract “The flow around a simple car geometry under headwind, steady crosswind and time-dependent wind gust respectively, is analysed for two different types of mesh using a commercial software, STAR-CD.”; p. 133 Introduction “In the design of today’s road and rail vehicles, there is an emphasis on reducing weight and lowering the aerodynamic resistance in order to minimize the vehicles’ ecological and economical footprint.” EN: Thus, all the systems and methods disclosed in Favre teach and 
computing, using a processor, a nearest wall distance for the moving vehicle in an environment (Favre, p.141 section 2.3 Turbulence model describing equations used to mathematically describe the boundary layer and includes computing “d the distance to the wall” for use in the turbulence modeling.; p.161 Acknowledgements “The study has benefited from computing resources at the Centre for Parallel Computers (PDC), at KTH Stockholm, at the High Performance Computing Centre North (HPC2N), at Umeå university, and at the National Supercomputer Centre (NSC), in Linköping, which are granted by the Swedish National Infrastructure for Computing (SNIC).”); 
solving, using the processor, an eddy viscosity for the environment (Favre, Abstract “In this paper, the availability of Detached-Eddy Simulations (DES) for simulating unsteady crosswind aerodynamics in industrial applications is explored and reported. The flow around a simple car geometry under headwind, steady crosswind and time-dependent wind gust respectively, is analysed for two different types of mesh using a commercial software, STAR-CD.” Examiner’s Note (EN): The paper describes and involves eddy simulations (i.e. solving eddy viscosity); p.141  section 2.3 Turbulence model describing equations used to mathematically describe the simulations and includes computing “where vt is the kinematic eddy viscosity”); 
solving, using the processor, a flow velocity for the environment (Favre, p. 141 see equation 2 for the description of the crosswind (i.e., a component of flow) velocity; p. 142 section 2.4 Solver and numerical methods “The solver used is STAR-CD v4.06 developed by CD-Adapco. For the flow speed regimes considered in this study, compressible effects can be 
determining, using the processor, vehicle motion to characterize a speed and stability of the moving vehicle based on the wall distance, eddy viscosity, and flow velocity (Favre, p. 144 section 3 Results and Discussion “In this section the results of the numerical simulations for headwind, steady and transient crosswind, respectively, are presented. The unsteady gust is introduced in the domain after the flow has been initialized under headwind conditions. Hence, analysing the flow under headwind conditions is crucial and benefits from the knowledge of documented similar flow cases.” EN: The model takes into account wall functions and eddy viscosity, crosswinds, aerodynamic loads (i.e., the motion of the vehicle and the computed speed) are based on these parameters.”).
Favre does not explicitly disclose that the method is based on a determination of engine load for the vehicle.
Castro teaches a based on a determination of engine load for the vehicle (Castro, Abstract “The self-propulsion point is obtained using a controller to modify the propeller RPS until the target speed is reached. To obtain propulsion coefficients the open-water curves of the propeller and a towed, unpropelled case are also computed. Together, these computations provide for a complete CFD prediction of self-propulsion factors at full scale.”; p. 36 column 1 paragraph 3 “A PI speed controller is used to act on the propeller RPS to achieve the target 
Favre and Castro are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre and Castro to include the speed as part of the analysis as claimed. One of ordinary skill in the art would have been motivated to make such a combination because Favre teaches that speed is a parameter in the simulations (see p. 139 second paragraph) and that Castro teaches and suggests that propulsion load fluctuations is an important factor for analysis and study as taught by Castro (Abstract). 

Regarding claim 12, incorporating the rejections of claims 2 and 11, claim 12 is rejected as discussed above for substantially similar rationale.

Regarding claim 13, incorporating the rejections of claims 5 and 11, claim 13 is rejected as discussed above for substantially similar rationale.

Regarding claim 14, incorporating the rejections of claims 6 and 11, claim 14 is rejected as discussed above for substantially similar rationale.

Regarding claim 15, incorporating the rejections of claims 7 and 11, claim 15 is rejected as discussed above for substantially similar rationale.

Claim 16. Modified Favre teaches the method of claim 11, further including outputting an adjustment for at least one of vehicle design or vehicle configuration based on the vehicle motion (Favre, Abstract “Using turbulence methods like DES in order to resolve the flow scales provides a significant insight for designing a ground vehicle and, due to the reasonable computational times involved, can hence be foreseen to be incorporated in a design process in a near future.”; p. 161 paragraph 5 “As a conclusion of the work presented in this paper, transient crosswind scenarios can be simulated and design of better aerodynamics characteristics for car like geometries can be obtained using DES within an industrial framework. Further, via an illustration of the flow structures in the separated regions of the vehicle together with the evolution of the aerodynamic coefficient, an enhanced understanding of the correlation between the flow and the forces are enabled.” EN: Thus, Favre teaches and suggests adjustment of the car geometry design based on the simulations and aerodynamic characteristics.).

Regarding claim 17, incorporating the rejections of claims 9 and 11, claim 17 is rejected as discussed above for substantially similar rationale.



Claim 19. Favre discloses A computer readable storage medium including instructions which, when executed by a processor, implement a method to simulate and predict a velocity of a moving vehicle (Favre, p. 133 Abstract “The flow around a simple car geometry under headwind, steady crosswind and time-dependent wind gust respectively, is analysed for two different types of mesh using a commercial software, STAR-CD.”; p. 133 Introduction “In the design of today’s road and rail vehicles, there is an emphasis on reducing weight and lowering the aerodynamic resistance in order to minimize the vehicles’ ecological and economical footprint.” EN: Thus, all the systems and methods disclosed in Favre teach and suggest that they are implemented using computer processors and/or software implementations.), the method comprising: 
computing a nearest wall distance for the moving vehicle in an environment (Favre, p.141 section 2.3 Turbulence model describing equations used to mathematically describe the boundary layer and includes computing “d the distance to the wall” for use in the turbulence modeling.; p.161 Acknowledgements “The study has benefited from computing resources at the Centre for Parallel Computers (PDC), at KTH Stockholm, at the High Performance Computing Centre North (HPC2N), at Umeå university, and at the National Supercomputer Centre (NSC), in Linköping, which are granted by the Swedish National Infrastructure for Computing (SNIC).”); 
solving an eddy viscosity for the environment (Favre, Abstract “In this paper, the availability of Detached-Eddy Simulations (DES) for simulating unsteady crosswind vt is the kinematic eddy viscosity”); 
solving a flow velocity for the environment (Favre, p. 141 see equation 2 for the description of the crosswind (i.e., a component of flow) velocity; p. 142 section 2.4 Solver and numerical methods “The solver used is STAR-CD v4.06 developed by CD-Adapco. For the flow speed regimes considered in this study, compressible effects can be considered to be negligible and the incompressible Navier–Stokes equations are solved.” EN: The flow speed regimes teaches and suggests that various flow velocities are part of the simulations. p. 143 section 2.5.5 Coherent structures “The second invariant of the velocity gradient Δu is defined for the incompressible flow” EN: see remaining discussion and equations for the flow velocity gradient.); and 
determining vehicle motion to characterize a speed and stability of the moving vehicle based on the wall distance, eddy viscosity, and flow velocity (Favre, p. 144 section 3 Results and Discussion “In this section the results of the numerical simulations for headwind, steady and transient crosswind, respectively, are presented. The unsteady gust is introduced in the domain after the flow has been initialized under headwind conditions. Hence, analysing the flow under headwind conditions is crucial and benefits from the knowledge of documented similar flow cases.” EN: The model takes into account wall functions and eddy viscosity, 
Favre does not explicitly disclose that the simulation is based on a determination of engine load for the vehicle.
Castro teaches a based on a determination of engine load for the vehicle (Castro, Abstract “The self-propulsion point is obtained using a controller to modify the propeller RPS until the target speed is reached. To obtain propulsion coefficients the open-water curves of the propeller and a towed, unpropelled case are also computed. Together, these computations provide for a complete CFD prediction of self-propulsion factors at full scale.”; p. 36 column 1 paragraph 3 “A PI speed controller is used to act on the propeller RPS to achieve the target speed.”; p. 38 column 2 paragraph 3 “The fourth case with low advance coefficient J = 0.05 is included in to evaluate the ability of the code to predict the open water characteristics in a regime of high propeller load.”; p. 40 Fig. 7 ship speed and propeller RPS; EN: This establishes that speed of the engine load is tied to the other forces on the vehicle including the rotational velocity.).
Favre and Castro are analogous because they are related to analyzing and studying forces on vehicles related to forces and motion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Favre and Castro to include the speed as part of the analysis as claimed. One of ordinary skill in the art would have been motivated to make such a combination because Favre teaches that speed is a parameter in the simulations (see p. 139 second paragraph) and that Castro teaches and 

Claim 20. Modified Favre discloses the computer readable storage medium of claim 19. Favre does not explicitly disclose, wherein solving the eddy viscosity and solving the flow velocity utilize a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.
Castro teaches wherein solving the eddy viscosity and solving the flow velocity utilize a constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle (Castro, p. 36 section 2 Modeling “The computations are performed with CFDShip-Iowa v4.5. CFDShip-Iowa employs a single-phase level set approach [ 10] to solve the viscous flow with free surface, using a RANS approach for turbulence modeling based on a blended k - w/k - e model [11] with SST. The code has DES capabilities as well [12] and wall functions are implemented for full scale simulations [13]. Multiblock structured grids with dynamic overset capabilities allow handling of complex geometries and large-amplitude motions, as described in [14].”; p. 38 column 1 paragraph 1 “Note the difference in grid size between this and the background mesh for which a plane parallel to the propeller is shown in Fig. 2. Fig. 3 depicts the location of the grids respect to the boundary conditions, imposed on the background grid.” EN: the parameters involved in the models (i.e., constraints) and the immersed boundary (i.e., grid and mesh around the propeller) are taught and suggested by Castro in combination with the methods involving boundaries in Favre.).


Regarding claim 22, incorporating the rejections of claims 7 and 19, claim 22 is rejected as discussed above for substantially similar rationale.

Regarding claim 24, incorporating the rejections of claims 9 and 19, claim 24 is rejected as discussed above for substantially similar rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eugene de Villiers et al., “ELEMENTS, A New Aerodynamics Analysis Software,” International Journal of Automotive Engineering vol. 6 pp. 39-44 (2015) related to a delayed 
Kalitzin et al., US Patent Application Publicaiton No. 2008/0015825 related to using Reynolds averaged Navier-Stokes methods for eddy viscosity calculation to determine turbulence in the near-wall region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEVEN W CRABB/Examiner, Art Unit 2129